Citation Nr: 0916330	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1940 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above-referenced claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The Board finds that additional development is needed prior 
to further disposition of the claim.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2008).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2008).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a); 4.19 (2008).  Factors to be considered 
are the veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran is currently service connected for two 
disabilities:  bilateral hearing loss, rated as 90 percent 
disabling; and tinnitus, rated as 10 percent disabling.  His 
combined evaluation for compensation is 90 percent.  As such, 
the Veteran's disabilities satisfy the criteria set forth in 
38 C.F.R. § 4.16(a) (2008).

A review of the claims file reveals that the Veteran has not 
been afforded a VA examination to evaluate whether his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  In June 2005, the 
Veteran's previous employer certified that the Veteran had 
resigned from his position in 1986.   The Veteran contends 
that he stopped working because of his service-connected 
hearing loss and tinnitus.  Specifically, he contends that it 
became impossible for him to communicate with his coworkers, 
as he has trouble following one-to-one and group 
conversations.  

VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  Because the Veteran is unemployed 
and his service-connected disabilities satisfy the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), the Board 
finds obtaining a medical opinion is necessary to adjudicate 
this claim.  Thus, the Board has no discretion and must 
remand this matter to afford the Veteran a VA examination, 
the report of which must address whether the Veteran's 
service-connected hearing loss and tinnitus, alone, render 
him unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5103A; see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the Veteran 
for an appropriate examination to 
ascertain the impact of his service-
connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The examiner 
is requested to opine as to whether the 
Veteran's service-connected disabilities 
(bilateral hearing loss and tinnitus), 
without consideration of his 
nonservice-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
examiner shall review the claims folder 
and the examination report should indicate 
that review.  The examiner is requested to 
provide a detailed rationale for each 
opinion expressed and conclusion reached.  
If the examiner finds it impossible to 
provide the requested opinion without 
resorting to mere speculation, he or she 
should so indicate and should further 
explain why an opinion cannot be rendered.

2.  Upon completion of the foregoing, and 
all necessary notice requirements, the 
RO/AMC shall readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and allowed the appropriate time 
for response.   Thereafter, the case 
should be returned to the Board following 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



